         CASE 0:18-cv-01776-JRT-HB Doc. 420 Filed 12/05/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 IN RE PORK ANTITRUST LITIGATION                     Case No. 18-cv-01776 (JRT/HB)

 This Document Relates To:                         ORDER REGARDING EX PARTE
 ALL ACTIONS                                      WITNESS CONTACT DISCLOSURES




       This matter is before the Court on Defendants’ Motion for Protective Order

Concerning Ex Parte Lawyer Communications [Doc. No. 374]. Based on the original

motion papers, the oral argument at the hearing on November 19, 2019, and the joint

update letter filed by the parties on December 2, 2019 [Doc. No. 419], IT IS HEREBY

ORDERED that the motion is GRANTED IN PART and DENIED IN PART as set

forth fully below.

       1. For purposes of this Order, the phrase “lawyers in this action” shall include

          (i) any lawyer who is a member of, associated with, employed by, or

          otherwise affiliated with any law firm that has made an appearance on behalf

          of any party in this case, even if such lawyer has not individually filed a

          notice of appearance in the case; (ii) any non-lawyer employee, agent, or

          representative of any law firm who has made an appearance in this case; and

          (iii) any other individual, including but not limited to an investigator, working

          for a person identified in clauses (i) or (ii) of this paragraph.

       2. In representing their respective clients and contacting individuals regarding



                                              1
  CASE 0:18-cv-01776-JRT-HB Doc. 420 Filed 12/05/19 Page 2 of 4




   the subject matter of the litigation, the lawyers in this action, as defined in

   Paragraph 1, shall after verifying the identity of an individual who is

   contacted as a possible fact witness, but before eliciting any substantive

   information:

        a)   fully disclose their representative capacity to the individual

             contacted, including the firm they are associated with, the party they

             represent, and their reason(s) for making contact;

        b)   inquire and confirm whether the individual contacted is a current or

             former employee of an adverse party, and if they are a current

             employee, stop the interview immediately; and

        c)   inquire whether the individual contacted is currently represented for

             purposes of the subject matter of this litigation, and if so, stop the

             interview immediately.

3. In representing their respective clients and contacting individuals regarding

   the subject matter of the litigation, the lawyers in this action, as defined in

   Paragraph 1, shall after verifying the identity of an individual who is

   contacted as a possible expert witness, but before eliciting any substantive

   information:

        a)   fully disclose their representative capacity to the individual

             contacted, including the firm they are associated with, the party they

             represent, and their reason(s) for making contact;

                                       2
  CASE 0:18-cv-01776-JRT-HB Doc. 420 Filed 12/05/19 Page 3 of 4




         b)   inquire and confirm whether the individual contacted is a current or

              former employee of an adverse party, and if they are a current

              employee, stop the interview immediately; and

         c)   if the individual is a former employee, inquire whether the

              individual contacted is currently represented for purposes of the

              subject matter of this litigation, and if so, stop the interview

              immediately.

4. If the individual contacted is a (i) former employee of an adverse party who is

   unrepresented for the purposes of the subject matter of this litigation, or

   (ii) person whose interests the party making contact knows or reasonably

   should know may be adverse to the interests of the party making contact, the

   lawyers in this action shall provide the following additional disclosures before

   eliciting any substantive information:

         a)   inform the individual contacted of his or her right to refuse to be

              interviewed;

         b)   inform the individual contacted of his or her right to have his or her

              own counsel present during the interview;

         c)   inform the individual contacted that he or she should not divulge

              privileged communications during the interview.

5. If the lawyers in this action leave a voicemail for a potential fact or expert

   witness, they will not misrepresent their identity or affiliation in the

                                        3
        CASE 0:18-cv-01776-JRT-HB Doc. 420 Filed 12/05/19 Page 4 of 4




         voicemail.

      6. This Order Regarding Ex Parte Witness Contact Disclosures shall govern all

         parties in the above-captioned case and any related actions that may later be

         consolidated with this case.


Dated: December 5, 2019                 s/ Hildy Bowbeer
                                        HILDY BOWBEER
                                        United States Magistrate Judge




                                           4
